UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-6115 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Convergence Core Plus Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS* - 125.62% Accommodation - 1.26% Marriott International, Inc. - Class A $ Penn National Gaming, Inc. (a) Pinnacle Entertaintment, Inc. (a) Administrative and Support Services - 2.96% Moody's Corp. Paychex, Inc. Robert Half International, Inc. Air Transportation - 3.76% Delta Air Lines, Inc. JetBlue Airways Corp. (a) Southwest Airlines Co. United Continental Holdings, Inc. (a) Apparel Manufacturing - 0.68% PVH Corp. Beverage and Tobacco Product Manufacturing - 1.27% PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) - 4.21% Comcast Corp. - Class A Comcast Corp. - Special Class A Discovery Communications, Inc. - Class A (a) Viacom, Inc. Chemical Manufacturing - 11.47% Celanese Corp. - Class A Celgene Corp. (a) Chemours Co. Chemtura Corp. (a) Coty, Inc. - Class A Gilead Sciences, Inc. Halozyme Therapeutics, Inc. (a) Johnson & Johnson Lannett Company, Inc. (a) LyondellBasell Industries NV (b) Medivation, Inc. (a) United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores - 0.92% Express, Inc. (a) Computer and Electronic Product Manufacturing - 10.83% Ambarella, Inc. (a)(b) Apple, Inc. Cirrus Logic, Inc. (a) Cisco Systems, Inc. Hologic, Inc. (a) Intel Corp. Jabil Circuit, Inc. NVIDIA Corp. Sanmina Corp. (a) Skyworks Solutions, Inc. Texas Instruments, Inc. Construction of Buildings - 0.24% DR Horton, Inc. Credit Intermediation and Related Activities - 9.51% Bank of America Corp. Capital One Financial Corp. Citigroup, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Co. Webster Financial Corp. Wells Fargo & Co. Western Union Co. Wintrust Financial Corp. Data Processing, Hosting and Related Services - 1.27% Citrix Systems, Inc. (a) DST Systems, Inc. Electronics and Appliance Stores - 1.60% GameStop Corp. Ingram Micro, Inc. - Class A Fabricated Metal Product Manufacturing - 0.35% Builders FirstSource, Inc. (a) Food and Beverage Stores - 0.80% Kroger Co. Food Manufacturing - 4.91% Archer-Daniels-Midland Co. Dean Foods Co. Flowers Foods, Inc. Pilgrim's Pride Corp. Sanderson Farms, Inc. Food Services and Drinking Places - 1.44% Bloomin' Brands, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Domino's Pizza, Inc. Sonic Corp. Furniture and Related Product Manufacturing - 0.21% Herman Miller, Inc. Gasoline Stations - 0.91% Delek US Holdings, Inc. General Merchandise Stores - 1.22% Target Corp. Tractor Supply Co. Health and Personal Care Stores - 2.03% CVS Health Corp. Express Scripts Holdings Co. (a) Insurance Carriers and Related Activities - 9.34% Aetna, Inc. Assured Guaranty Ltd. (b) Centene Corp. (a) CNO Financial Group, Inc. First American Financial Corp. Health Net, Inc. (a) Lincoln National Corp. Molina Healthcare, Inc. (a) Progressive Corp. Prudential Financial, Inc. UnitedHealth Group, Inc. Voya Financial, Inc. Machinery Manufacturing - 3.67% Brunswick Corp. General Electric Co. Management of Companies and Enterprises - 0.78% AES Corp. Merchant Wholesalers, Durable Goods - 1.88% HD Supply Holdings, Inc. (a) LKQ Corp. (a) VWR Corp. (a) Xerox Corp. Merchant Wholesalers, Nondurable Goods - 1.85% AmerisourceBergen Corp. Cardinal Health, Inc. Miscellaneous Manufacturing - 1.65% Estee Lauder Companies, Inc. Hasbro, Inc. Motor Vehicle and Parts Dealers - 0.86% Lithia Motors, Inc. - Class A Nonstore Retailers - 2.16% Amazon.com, Inc. (a) eBay, Inc. (a) Oil and Gas Extraction - 1.03% Phillips 66 Other Information Services - 1.97% Google, Inc. - Class A (a) Paper Manufacturing - 1.63% Domtar Corp. International Paper Co. Sealed Air Corp. Performing Arts, Spectator Sports, and Related Industries - 0.25% Boyd Gaming Corp. (a) Petroleum and Coal Products Manufacturing - 6.54% HollyFrontier Corp. Marathon Petroleum Corp. Owens Corning PBF Energy, Inc. - Class A Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Pipeline Transportation - 0.58% WGL Holdings, Inc. Plastics and Rubber Products Manufacturing - 1.05% Goodyear Tire & Rubber Co. Printing and Related Support Activities - 0.53% Avery Dennison Corp. Professional, Scientific, and Technical Service - 0.55% Convergys Corp. Professional, Scientific, and Technical Services - 10.66% Accenture PLC (b) Allscripts Healthcare Solutions, Inc. (a) Amgen, Inc. Biogen, Inc. (a) CEB, Inc. Computer Sciences Corp. FTI Consulting, Inc. (a) International Business Machines Corp. LPL Financial Holdings, Inc. VMware, Inc. (a) Publishing Industries (except Internet) - 0.91% Aspen Technology, Inc. (a) John Wiley & Sons, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.42% Janus Capital Group, Inc. King Digital Entertainment PLC (b) Legg Mason, Inc. Sporting Goods, Hobby, Musical Instrument, and Book Stores - 1.69% Dick's Sporting Goods, Inc. Michaels Companies, Inc. (a) Support Activities for Mining - 0.57% Noble Corp. PLC (b) Telecommunications - 2.25% NeuStar, Inc. - Class A (a) Telephone & Data Systems, Inc. T-Mobile US, Inc. (a) Textile Product Mills - 0.72% Interface, Inc. Mohawk Industries, Inc. (a) Transportation Equipment Manufacturing - 5.52% Allison Transmission Holdings, Inc. Boeing Co. General Dynamics Corp. Lear Corp. Spirit AeroSystems Holdings, Inc. - Class A (a) Wabtec Corp. Utilities - 2.66% CenterPoint Energy, Inc. Exelon Corp. NiSource, Inc. NRG Energy, Inc. UGI Corp. Wholesale Electronic Markets and Agents and Brokers - 0.54% Tech Data Corp. (a) Wood Product Manufacturing - 0.51% Masco Corp. TOTAL COMMON STOCKS (Cost $281,887,659) REAL ESTATE INVESTMENT TRUSTS* - 5.21% Corrections Corp. of America DiamondRock Hospitality Co. DuPont Fabros Technology, Inc. FelCor Lodging Trust, Inc. Host Hotels & Resorts, Inc. Lexington Realty Trust Regency Centers Corp. Sovran Self Storage, Inc. Tanger Factory Outlet Centers, Inc. UDR, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $12,917,185) SHORT-TERM INVESTMENTS - 0.15% AIM STIT-STIC Prime Portfolio, 0.070% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $360,937) Total Investments (Cost $295,165,781) - 130.98% Liabilities in Excess of Other Assets - (30.98)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. * All or a portion of these securities, totaling $298,637,408, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at August 31, 2015. Abbreviations: Ltd. Limited Liability Company. NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. PLC Public Limited Company. Convergence Core Plus Fund Schedule of Securities Sold Short August 31, 2015 (Unaudited) Shares Value 3D Systems Corp. $ ACADIA Pharmaceuticals, Inc. Acxiom Corp. Agios Pharmaceuticals, Inc. Air Lease Corp. Albemarle Corp. Alexion Pharmaceuticals, Inc. Allegheny Technologies, Inc. Ally Financial, Inc. Arthur J. Gallagher & Co. Astoria Finanacial Corp. athenahealth, Inc. B/E Aerospace, Inc. BankUnited, Inc. Becton Dickinson and Co. Best Buy Co., Inc. BGC Partners, Inc. Big Lots, Inc. Bio-Techne Corp. BorgWarner, Inc. Brookdale Senior Living, Inc. Cabela's, Inc. Capitol Federal Financial, Inc. Charles Schwab Corp. Cimpress NV (a) Clovis Oncology, Inc. CONSOL Energy, Inc. Constellation Brands, Inc. Cornerstone OnDemand, Inc. Covanta Holding Corp. Cree, Inc. Cypress Semiconductor Corp. DeVry Education Group, Inc. Diamondback Energy, Inc. Dynegy, Inc. Exact Sciences Corp. Fifth Third Bancorp FireEye, Inc. Freeport-McMoRan, Inc. Gannett Co, Inc. Garmin Ltd. (a) Generac Holdings, Inc. Genesee & Wyoming, Inc. Genworth Financial, Inc. Golar LNG Ltd. (a) Greatbatch, Inc. Guess? Inc. Gulfport Energy Corp. HeartWare International, Inc. HubSpot, Inc. Huron Consulting Group, Inc. Incyte Corp. Isis Pharmaceuticals, Inc. J.M. Smucker Co. Joy Global, Inc. Juno Therapeutics, Inc. KapStone Paper and Packaging Corp. Kate Spade & Co. Keurig Green Mountain, Inc. Kindred Healthcare, Inc. Kite Realty Group Trust KLX, Inc. Knowles Corp. Las Vegas Sands Corp. LendingClub Corp. Liberty Broadband Corp. - Class A Lions Gate Entertainment Corp. (a) M&T Bank Corp. Macquarie Infrastructure Corp. Matador Resources Co. Mattress Firm Holding Corp. Media General, Inc. Medtronic PLC (a) Men's Wearhouse, Inc. MGM Resorts International Micron Technology, Inc. Nektar Therapeutics Netflix, Inc. NetSuite, Inc. Neurocrine Biosciences, Inc. New Relic, Inc. News Corp. Nimble Storage, Inc. NOW, Inc. Nu Skin Enterprises, Inc. Ophthotech Corp. Orbital ATK, Inc. Pacira Pharmaceuticals, Inc. Parkway Properties, Inc. Parsley Energy, Inc. Pattern Energy Group, Inc. Pentair PLC (a) Platform Specialty Products Corp. PTC Therapeutics, Inc. Puma Biotechnology, Inc. QUALCOMM, Inc. Rayonier, Inc. Retail Opportunity Investments, Corp. Reynolds American, Inc. Rice Energy, Inc. RSP Permian, Inc. Santander Consumer USA Holdings, Inc. Signet Jewelers Ltd. (a) SLM Corp. SolarCity Corp. Solera Holdings, Inc. Sotheby's Southern Copper Corp. Splunk, Inc. Springleaf Holdings, Inc. Sprint Corp. Sprouts Farmers Market, Inc. SPX Corp. St. Joe Co. Stratasys Ltd. (a) SunEdison, Inc. SunPower Corp. Tahoe Resources, Inc. (a) Take-Two Interactive Software, Inc. TerraForm Power, Inc. Tesla Motors, Inc. Texas Capital Bancshares, Inc. TFS Financial Corp. Third Point Reinsurance Ltd. (a) Timken Co. TreeHouse Foods, Inc. Trinity Industries, Inc. Twitter, Inc. United Bankshares, Inc. WEC Energy Group, Inc. Wynn Resorts Ltd. XPO Logistics, Inc. Yahoo!, Inc. Zebra Technologies Corp. Zendesk, Inc. Zimmer Biomet Holdings, Inc. Total Securities Sold Short (Proceeds $82,223,706) $ (a) Foreign issued security. Convergence Opportunities Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS* - 122.23% Accommodation - 1.26% Isle of Capri Casinos, Inc. (a) $ Administrative and Support Services - 1.04% ManTech International Corp. TrueBlue, Inc. (a) Air Transportation - 1.55% Atlas Air Worldwide Holdings, Inc. (a) SkyWest, Inc. Ambulatory Health Care Services - 2.76% Amedisys, Inc. (a) Array BioPharma, Inc. (a) LHC Group, Inc. (a) Chemical Manufacturing - 12.29% AMAG Pharmaceuticals, Inc. (a) Chemours Co. Chemtura Corp. (a) Coty, Inc. - Class A Eagle Pharmaceuticals, Inc. (a) Emergent BioSolutions, Inc. (a) Green Plains, Inc. Halozyme Therapeutics, Inc. (a) Lannett Company, Inc. (a) MiMedx Group, Inc. (a) PDL BioPharma, Inc. Sucampo Pharmaceuticals, Inc. - Class A (a) Trinseo SA (a)(b) Clothing and Clothing Accessories Stores - 2.16% Burlington Stores, Inc. (a) Express, Inc. (a) Computer and Electronic Product Manufacturing - 10.02% Advanced Energy Industries, Inc. (a) Ambarella, Inc. (a)(b) Cirrus Logic, Inc. (a) Cubic Corp. Cyberonics, Inc. (a) Jabil Circuit, Inc. Materion Corp. MKS Instruments, Inc. Polycom, Inc. (a) Sanmina Corp. (a) Vishay Intertechnology, Inc. Construction of Buildings - 1.00% MDC Holdings, Inc. Credit Intermediation and Related Activities - 10.73% Central Pacific Financial Corp. CIT Group, Inc. FirstMerit Corp. Flagstar Bancorp, Inc. (a) Heartland Financial USA, Inc. International Bancshares Corp. National Penn Bancshares, Inc. PrivateBancorp, Inc. SVB Financial Group (a) United Community Banks, Inc. Webster Financial Corp. Data Processing, Hosting and Related Services - 1.54% DST Systems Inc. Electrical Equipment, Appliance, and Component Manufacturing - 3.79% Babcock & Wilcox Enterprises, Inc. (a) Helen of Troy Ltd. (a)(b) iRobot Corp. (a) TASER International, Inc. (a) Electronics and Appliance Stores - 3.39% Aaron's, Inc. Ingram Micro, Inc. - Class A REX American Resources Corp. (a) Food and Beverage Stores - 1.27% Ingles Markets, Inc. United Natural Foods, Inc. (a) Food Manufacturing - 2.51% Dean Foods Co. Sanderson Farms, Inc. Food Services and Drinking Places - 2.41% Cracker Barrel Old Country Store, Inc. Denny's Corp. (a) Furniture and Related Product Manufacturing - 0.91% Herman Miller, Inc. Gasoline Stations - 0.51% Delek US Holdings, Inc. General Merchandise Stores - 1.21% Big Lots, Inc. Health and Personal Care Stores - 1.18% PharMerica Corp. (a) Insurance Carriers and Related Activities - 8.62% Assured Guaranty Ltd. (b) First American Financial Corp. FNFV Group (a) Health Net, Inc. (a) Heritage Insurance Holdings, Inc. (a) Maiden Holdings Ltd. (b) Molina Healthcare, Inc. (a) Stewart Information Services Corp. Triple-S Management Corp. (a)(b) WellCare Health Plans, Inc. (a) Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) - 0.91% RPX Corp. (a) Machinery Manufacturing - 0.35% Hyster-Yale Materials Handling, Inc. - Class A Management of Companies and Enterprises - 1.68% Berkshire Hills Bancorp, Inc. Cardinal Financial Corp. Merchant Wholesalers, Durable Goods - 3.67% American Axle & Manufacturing Holdings, Inc. (a) Continental Buildings Products, Inc. (a) Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc. VWR Corp. (a) Merchant Wholesalers, Nondurable Goods - 0.78% Phibro Animal Health Corp. Miscellaneous Manufacturing - 0.96% ACCO Brands Corp. (a) Nautilus, Inc. (a) Motion Picture and Sound Recording Industries - 0.66% World Wrestling Entertainment, Inc. Motor Vehicle and Parts Dealers - 1.30% Lithia Motors, Inc. - Class A Penske Automotive Group, Inc. Nonstore Retailers - 0.90% Insight Enterprises, Inc. (a) World Fuel Services Corp. Paper Manufacturing - 1.38% Domtar Corp. Performing Arts, Spectator Sports, and Related Industries - 1.22% Boyd Gaming Corp. (a) Petroleum and Coal Products Manufacturing - 1.64% Alon USA Energy, Inc. PBF Energy, Inc. - Class A Western Refining, Inc. Pipeline Transportation - 1.07% WGL Holdings, Inc. Plastics and Rubber Products Manufacturing - 0.94% Advanced Drainage Systems, Inc. Primary Metal Manufacturing - 1.43% General Cable Corp. Mueller Industries, Inc. Printing and Related Support Activities - 1.06% Bankrate, Inc. (a) Professional, Scientific, and Technical Service - 1.54% Convergys Corp. Professional, Scientific, and Technical Services - 10.16% 2U, Inc. (a) CEB, Inc. Cimpress NV (a)(b) Constant Contact, Inc. (a) FTI Consulting, Inc. (a) Gigamon, Inc. (a) Ophthotech Corp. (a) Pfenex, Inc. (a) Quality Systems, Inc. Sykes Enterprises, Inc. (a) Publishing Industries (except Internet) - 3.17% Aspen Technology, Inc. (a) ePlus, Inc. (a) John Wiley & Sons, Inc. News Corp. Rental and Leasing Services - 1.00% Rent-A-Center, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.99% Associated Banc-Corp. Eaton Vance Corp. Investment Technology Group, Inc. Janus Capital Group, Inc. Specialty Trade Contractors - 1.39% Comfort Systems USA, Inc. EMCOR Group, Inc. Telecommunications - 2.54% Inteliquent, Inc. NeuStar, Inc. - Class A (a) Telephone & Data Systems, Inc. Transportation Equipment Manufacturing - 2.26% HEICO Corp. Thor Industries, Inc. Wabash National Corp. (a) Truck Transportation - 0.73% YRC Worldwide, Inc. (a) Utilities - 3.54% California Water Service Group IDACORP, Inc. Ormat Technologies, Inc. Southwest Gas Corp. Wholesale Electronic Markets and Agents and Brokers - 1.01% Tech Data Corp. (a) Wood Product Manufacturing - 0.80% Universal Forest Products, Inc. TOTAL COMMON STOCKS (Cost $98,695,982) REAL ESTATE INVESTMENT TRUSTS* - 12.07% Ashford Hospitality Trust, Inc. Corrections Corp. of America DiamondRock Hospitality Co. DuPont Fabros Technology, Inc. FelCor Lodging Trust, Inc. Piedmont Office Realty Trust, Inc. Post Properties, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,868,092) SHORT-TERM INVESTMENTS - 2.13% AIM STIT-STIC Prime Portfolio, 0.070% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,713,595) Total Investments (Cost $111,277,669) - 136.43% Liabilities in Excess of Other Assets - (36.43)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. * All or a portion of these securities, totaling $104,424,477, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at August 31, 2015. Abbreviations: Ltd. Limited Liability Company. NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. Convergence Opportunities Fund Schedule of Securities Sold Short August 31, 2015 (Unaudited) Shares Value 3D Systems Corp. $ Acadia Realty Trust Acceleron Pharma, Inc. Achillion Pharmaceuticals, Inc. Acorda Therapeutics, Inc. Actua Corp. Aegerion Pharmaceuticals, Inc. Allegheny Technologies, Inc. Ambac Financial Group, Inc. American Railcar Industries, Inc. Apollo Education Group, Inc. Applied Micro Circuits Corp. Ardelyx, Inc. Artisan Partners Asset Management, Inc. Ascent Capital Group, Inc. Astoria Finanacial Corp. AtriCure, Inc. Axiall Corp. BGC Partners, Inc. Bio-Techne Corp. Black Knight Financial Services, Inc. Boulder Brands, Inc. Buffalo Wild Wings, Inc. Cabela's, Inc. Campus Crest Communities, Inc. Cardiovascular Systems, Inc. Casey's General Stores, Inc. Cerus Corp. Coupons.com, Inc. Cray, Inc. Cypress Semiconductor Corp. Dave & Buster's Entertainment, Inc. Dorian LPG Ltd. (a) Dorman Products, Inc. Eclipse Resources Corp. Endologix, Inc. Engility Holdings, Inc. Epizyme, Inc. FARO Technologies, Inc. Federal-Mogul Holdings Corp. FibroGen, Inc. Fidelity & Guaranty Life First Financial Bancorp Flotek Industries, Inc. Fluidigm, Corp. Gannett Co, Inc. GasLog Ltd. (a) Genesee & Wyoming, Inc. Genomic Health, Inc. GNC Holdings, Inc. Golar LNG Ltd. (a) Green Dot Corp. Greenlight Capital Re Ltd. (a) GTT Communications, Inc. Guess? Inc. H&E Equipment Services, Inc. HeartWare International, Inc. Home BancShares, Inc. Hortonworks, Inc. Huron Consulting Group, Inc. inContact, Inc. Inovio Pharmaceuticals, Inc. Inphi Corp. Insulet Corp. Interactive Brokers Group, Inc. Ironwood Pharmaceuticals, Inc. Joy Global, Inc. Karyopharm Therapeutics, Inc. Kearny Financial Corp. Kforce, Inc. Kirby Corp. Knowles Corp. Laclede Group, Inc. Lattice Semiconductor Corp. LDR Holdings Corp. Liberty Broadband Corp. - Class A Loral Space & Communications, Inc. Lumentum Holdings, Inc. Luminex Corp. Memorial Resource Development Corp. Men's Wearhouse, Inc. MoneyGram International, Inc. Motorcar Parts of America, Inc. Nektar Therapeutics Nevro Corp. New Media Investment Group, Inc. New Relic, Inc. Nimble Storage, Inc. NN, Inc. Northwest Bancshares, Inc. NOW, Inc. NRG Yield, Inc. Nu Skin Enterprises, Inc. NxStage Medical, Inc. Omeros Corp. ORBCOMM, Inc. Orbital ATK, Inc. Orexigen Therapeutics, Inc. Pacira Pharmaceuticals, Inc. Par Petroleum Corp. Parkway Properties, Inc. Parsley Energy, Inc. Piper Jaffray Companies Potlatch Corp. PriceSmart, Inc. Primoris Services Corp. PROS Holdings, Inc. PTC Therapeutics, Inc. Puma Biotechnology, Inc. Raven Industries, Inc. Rayonier Advanced Materials, Inc. Retail Opportunity Investments, Corp. Revlon, Inc. Rice Energy, Inc. RingCentral, Inc. Ruckus Wireless, Inc. Rush Enterprises, Inc. Sangamo BioSciences, Inc. Scientific Games Corp. Sequential Brands Group, Inc. South Jersey Industries, Inc. Spectranetics Corp. St. Joe Co. Stratasys Ltd. (a) Strayer Education, Inc. Summit Materials, Inc. SunPower Corp. Synergy Resources Corp. Tahoe Resources, Inc. (a) Take-Two Interactive Software, Inc. TerraForm Power, Inc. TFS Financial Corp. TimkenSteel Corp. Titan International, Inc. Travelport Worldwide Ltd. (a) TreeHouse Foods, Inc. Trinity Industries, Inc. Tronox Ltd. (a) TrueCar, Inc. Union Bankshares Corp. United Bankshares, Inc. US Ecology, Inc. Valley National Bancorp Varonis Systems, Inc. Veritiv Corp. Versartis, Inc. Vitamin Shoppe, Inc. Wayfair, Inc. Wix.com Ltd. (a) XPO Logistics, Inc. Yadkin Financial Corp. Zendesk, Inc. zulily, Inc. Total Securities Sold Short (Proceeds $31,586,950) $ (a) Foreign issued security. The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Convergence Core Plus Fund Convergence Opportunities Fund Cost of investments $ $ Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized depreciation on investments ) ) Gross unrealized depreciation on short positions ) ) Net unrealized appreciation $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Funds' most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Funds, including long and short positions of common stock and real estate investment trusts, that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally considers to be the principal exchange on which the stock is traded. Funds securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of 60 days or lessare valued at amortized cost. If a short-term debt security has a maturity of 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations. This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2015 in valuing the Funds' investments carried at fair value: Convergence Core Plus Fund Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks* $ $
